     Case 3:13-cv-00671-MMD-WGC Document 74 Filed 06/19/20 Page 1 of 1


 1

 2

 3                            UNITED STATES DISTRICT COURT

 4                                   DISTRICT OF NEVADA

 5                                               ***

 6    COLBERT NICHOLS,                                 Case No. 3:13-cv-00671-MMD-WGC

 7                                Petitioner,                       ORDER
            v.
 8
      ISIDRO BACA, et al.,
 9
                              Respondents.
10

11         Petitioner filed an unopposed motion for an extension of time (third request) (ECF

12   No. 73). The Court finds good cause exists to grant the motion.

13         It therefore is ordered that Petitioner's unopposed motion for an extension of time

14   (ECF No. 73) is granted. Petitioner will have up to and including July 20, 2020, to file a

15   reply to the answer (ECF No. 61).

16         DATED THIS 19th day of June 2020.

17

18
                                                MIRANDA M. DU
19                                              CHIEF UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28
